Matter of Ifraimoff (2016 NY Slip Op 02820)





Matter of Ifraimoff


2016 NY Slip Op 02820


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SYLVIA O. HINDS-RADIX, JJ.


2013-05112	ON

[*1]In the Matter of Elliot N. Ifraimoff, admitted as Elchin N. Ifraimov, a suspended attorney. (Attorney Registration No. 3981982)




DECISION & ORDERMotion by Elliot N. Ifraimoff for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Ifraimoff was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 24, 2001, under the name Elchin N. Ifraimov. By decision and order on application of this Court dated November 15, 2013, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Ifraimoff based on a verified petition dated May 14, 2013, and the issues raised were referred to the Honorable Charles J. Thomas, as Special Referee, to hear and report. By opinion and order of this Court dated April 22, 2015, Mr. Ifraimoff was suspended from the practice of law for a period of six months, commencing May 22, 2015 (see Matter of Ifraimoff, 128 AD3d 164).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Elliot N. Ifraimoff is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Elliot N. Ifraimoff to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and HINDS-RADIX, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court